
	

114 HR 1658 IH: Federal Employee Accountability Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1658
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Jody B. Hice of Georgia (for himself, Mr. Gosar, Mr. Long, Mr. McClintock, Mr. Sam Johnson of Texas, Mr. Pittenger, Mr. Franks of Arizona, Mr. Hensarling, Mrs. Hartzler, Mr. Ross, Mr. Latta, Mr. Grothman, Mr. Weber of Texas, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to limit the circumstances in which official time may be used
			 by a Federal employee.
	
	
 1.Short titleThis Act may be cited as the Federal Employee Accountability Act of 2015. 2.Repeal of certain provisions relating to official timeSection 7131 of title 5, United States Code, is amended—
 (1)by striking subsections (a) and (c); (2)by redesignating subsections (b) and (d) as subsections (a) and (b), respectively; and
 (3)in subsection (b) (as so redesignated by paragraph (2)), by striking Except as provided in the preceding subsections of this section— and inserting Except as provided in subsection (a)—.  